This appeal was filed in this court June 8, 1911. Neither party has filed a brief, nor is there any excuse offered for their failure to do so. It is evident that the proceedings have been abandoned. The appeal should, therefore, be dismissed, for want of prosecution, *Page 702 
under rule 7 of this court (20 Okla. viii, 95 P. vi);Streeter v. McCoy, 34 Okla. 490, 126 P. 216; Streeter v.Huene, 34 Okla. 491, 126 P. 216; Thompson v. Murray,34 Okla. 521, 125 P. 1133; Reliable Ins. Co. v. Newcomber,34 Okla. 759, 127 P. 260; O.   G. Ry. Co. v. Johnson, 34 Okla. 816,127 P. 422; First Nat. Bank v. Baldwin, 34 Okla. 825,127 P. 260; Snow v. Frye, 34 Okla. 826, 127 P. 422.
By the Court: It is so ordered.